Title: Thomas Jefferson to William D. Fitch, 28 July 1819
From: Jefferson, Thomas
To: Fitch, William D.


          
            Dear Sir
             Poplar Forest July 28. 19. 
          
          I have just recieved a letter from mr Cardelli to whom the box was addressed for which I asked your attention. he is extremely uneasy at it’s not getting to hand. the object of this letter is merely to ask the favor of you to send it to Captn Peyton by the very first boat which the state of the river will permit to go to Richmd. I fear it is with you as here, where there has been no rain for 6. weeks. I salute you with my best wishes & friendly assurances.
          
             Th: Jefferson 
          
        